Exhibit 10.1

 

GARTNER, INC.
2014 LONG-TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHT AGREEMENT

 

Grant # SS___

 

NOTICE OF GRANT

 

Gartner, Inc. (the “Company”) hereby grants you, ______________ (the “Grantee”),
a stock appreciation right (the “SAR”) under the Company’s 2014 Long-Term
Incentive Plan (the “Plan”), to exercise in exchange for a payment from the
Company pursuant to this SAR. The date of this Agreement is February 6, 2017
(the “Grant Date”). In general, the latest date this SAR will expire is February
6, 2024 (the “Expiration Date”). However, as provided in Appendix A (attached
hereto), this SAR may expire earlier than the Expiration Date. Subject to the
provisions of Appendix A and of the Plan, the principal features of this SAR are
as follows:

 

Number of Shares to which this SAR pertains:

 

Exercise Price per Share:  $

 

Vesting Schedule:

 

Twenty-five percent (25%) of the Shares to which this SAR pertains shall vest on
each of the first four anniversaries of the date hereof, or February 6, 2018,
2019, 2020 and 2021, subject to Grantee’s Continued Service through each such
date.

 

Your signature below indicates your agreement and understanding that this SAR is
subject to all of the terms and conditions contained in the Plan and this SAR
Agreement (the “Agreement”), which includes this Notice of Grant and Appendix A.
For example, important additional information on vesting and termination of this
SAR is contained in Paragraphs 3 through 5 of Appendix A, and there is a
non-competition covenant in Paragraph 17. ACCORDINGLY, PLEASE BE SURE TO READ
ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS SAR.

 

GARTNER, INC.   GRANTEE

 

By:        

Eugene A. Hall, CEO

 



APPENDIX A

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

1.       Grant of SAR. The Company hereby grants to the Grantee under the Plan,
as a separate incentive in connection with his or her employment and not in lieu
of any salary or other compensation for his or her services, a Stock
Appreciation Right (“SAR”) pertaining to all or any part of an aggregate of
Shares shown on the attached Notice of Grant, which SAR entitles the Grantee to
exercise the SAR in exchange for Shares in the amount determined under Paragraph
9 below; provided, however, that should Grantee’s Continued Service end at any
time during the calendar year in which the grant was made, then the number of
Shares to which this SAR pertains will be pro-rated to the number of days in
that year in which the Grantee was employed (e.g., for the avoidance of doubt,
the number of Shares will equal the number specified in the Notice of Grant,
multiplied by the number of days from January 1 to the date of termination,
divided by 365).

 

2.       Exercise Price. The purchase price per Share for this SAR (the
“Exercise Price”) shall be $99.07, which is the Fair Market Value of a Share on
the Grant Date. When the SAR is exercised, the purchase price will be deemed
paid by the Grantee for the exercised portion of the SAR through the past
services rendered by the Grantee, and will be subject to the appropriate tax
withholdings.

 

3.       Vesting Schedule. Except as otherwise provided in this Agreement, the
right to exercise this SAR will vest in accordance with the vesting schedule set
forth in the Notice of Grant which constitutes part of this Agreement. Shares
scheduled to vest on any date will vest only if the Grantee remains in Continued
Service on such date. Should the Grantee’s Continued Service end at any time
(the “Termination Date”), any unvested portion of this SAR will be immediately
cancelled; provided, however, that if termination of Continued Service results
from the Grantee’s death, Disability or Retirement, then any unvested portion of
this SAR shall vest as follows:

 

(a)If termination of Continued Service is due to the Grantee’s death or
Disability, the unvested portion of this SAR shall vest in full on the
Termination Date;

 

(b)If termination of Continued Service is due to Retirement and the Grantee is
less than age 60, the unvested portion of this SAR that would have vested by its
terms within twelve (12) months from the Termination Date shall continue to vest
as set forth in the Notice of Grant despite the termination of service;

 

(c)If termination of Continued Service is due to Retirement and the Grantee is
age 60 on the Termination Date, the unvested portion of this SAR that would have
vested by its terms within twenty-four (24) months from the Termination Date
shall continue to vest as set forth in the Notice of Grant despite the
termination of service;

 

(d)If termination of Continued Service is due to Retirement and the Grantee is
age 61 on the Termination Date, the unvested portion of this SAR that would

-2-



  have vested by its terms within thirty-six (36) months from the Termination
Date shall continue to vest as set forth in the Notice of Grant despite the
termination of service; and     (e)If termination of Continued Service is due to
Retirement and the Grantee is age 62 or older on the Termination Date, the
entire unvested portion of this SAR shall continue to vest as set forth in the
Notice of grant despite the termination of Service;

 

provided further, however, that Grantee is in full compliance with all the terms
of this Agreement at the time of vesting. The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the SARs at any time, subject to the terms of the Plan. If so accelerated, such
SARs will be considered as having vested as of the date specified by the
Committee.

 

4.       Termination of SAR. In the event of the Grantee’s termination of
Continued Service for any reason other than Retirement, Disability or death, the
Grantee may, within ninety (90) days after the date of such termination of
Continued Service (excluding any period during which Grantee is prohibited from
trading under the Company’s Insider Trading Policy), or prior to the Expiration
Date, whichever shall first occur, exercise any vested but unexercised portion
of this SAR. In the event of the Grantee’s termination of Continued Service due
to Disability or death, the Grantee may, within twelve (12) months after the
date of such termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this SAR. In the event of
the Grantee’s termination of Continued Service due to Retirement, the Grantee
may exercise any vested but unexercised portion of this SAR through the
Expiration Date.

 

5.       Death of Grantee. In the event that the Grantee dies while in the
employ of the Company and/or a parent of the Company or Subsidiary, the
administrator or executor of the Grantee’s estate (or such other person to whom
the SAR is transferred pursuant to the Grantee’s will or in accordance with the
laws of descent and distribution), may exercise any vested but unexercised
portion of the SAR in accordance with Paragraph 4 above. Any such transferee
must furnish the Company (a) written notice of his or her status as a
transferee, (b) evidence satisfactory to the Company to establish the validity
of the transfer of this SAR and compliance with any laws or regulations
pertaining to such transfer, and (c) written acceptance of the terms and
conditions of this SAR as set forth in this Agreement.

 

6.       Persons Eligible to Exercise SAR. Except as provided in Paragraph 5
above or as otherwise determined by the Committee in its discretion, this SAR
shall be exercisable during the Grantee’s lifetime only by the Grantee.

 

7.       SAR is Not Transferable. Except to the limited extent provided in
Paragraph 5 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and

-3-



privileges conferred hereby immediately shall become null and void.
Notwithstanding the preceding, the Grantee may transfer (not for consideration
and for bona fide estate planning purposes) the Stock Appreciation Rights
awarded under this Agreement to a revocable estate planning trust that is
established solely for the benefit of Grantee and his or her immediate family.
Any such transfer will be permitted only if it is in compliance with such rules
and procedures as the Company may establish from time to time. Among other
things, Grantee must acknowledge and agree that (a) for U.S. income tax
purposes, all taxable income from the Stock Appreciation Rights will be reported
to Grantee alone, (b) if Grantee proposes to change the nature or character of
the transferee trust, Grantee first must inform the Company and the Company may
require that the Stock Appreciation Rights be transferred back to Grantee alone,
and (c) no additional other or further transfers of the Stock Appreciation
Rights will be permitted under any circumstance.

 

8.       Exercise of SAR. This SAR may be exercised by the person then entitled
to do so as to any Shares, and such exercise must be in accordance with the
Company’s published exercise procedures, as in effect from time to time, which
may require the Grantee to exercise this SAR through the Company’s designated
broker or administrator. All exercises must be accompanied by payment of the
aggregate exercise price together with all taxes the Company determines are
required to be withheld by reason of the exercise of this SAR or as are
otherwise required under Paragraph 10 below. Exercise forms are available from
the Stock Plan Administration. Payment of the aggregate exercise price must be
(i) in cash (including check, bank draft or money order), or (ii) for “cashless
exercises” during the open trading window, by delivery of such documentation as
the Company and any broker of deposit, if applicable, shall require to effect an
exercise of the SAR and delivery to the Company of the sale or loan proceeds
required to pay the exercise price, in each case plus any applicable withholding
taxes.

 

9.       Payment of SAR Amount. Upon exercise of this SAR, the Grantee shall be
entitled to receive the number of Shares (the “SAR Amount”), less applicable
withholdings, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share over the Exercise Price; times (b) the number of Shares
with respect to which this SAR is exercised, and (ii) dividing the product of
(a) and (b) by the Fair Market Value of a Share. The SAR Amount shall be paid
solely in whole Shares; any fractional amount shall be rounded down to the
nearest whole share. Shares issued pursuant to the exercise of this SAR may be
delivered in book form or listed in street name with a brokerage company of the
Company’s choice. For purposes of this Paragraph 9, Fair Market Value has the
same meaning as in the Plan or as otherwise determined by the Company or its
delegee.

 

10.     Tax Withholding and Payment Obligations. When the Shares are issued as
payment for exercised SARs, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing parent of the Company or Subsidiary) will withhold a
portion of the Shares otherwise issuable in payment for exercised SARs that have
an aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company (or the employing parent of the Company or Subsidiary) with respect to
the Shares. No fractional Shares will be withheld or issued pursuant to the
exercise of SARs and the issuance of Shares thereunder. The Company (or the
employing parent of the Company or Subsidiary) may instead, in its discretion,
withhold an

-4-



amount necessary to pay the applicable taxes from the Grantee’s paycheck, with
no withholding of Shares. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Grantee’s paycheck,
as indicated above), no payment will be made to the Grantee (or his or her
estate) for SARs unless and until satisfactory arrangements (as determined by
the Committee) have been made by the Grantee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such SARs. By accepting this award of SARs, the
Grantee expressly consents to the withholding of Shares and to any cash or Share
withholding as provided for in this Paragraph 10. All income and other taxes
related to the SAR award and any Shares delivered in payment thereof are the
sole responsibility of the Grantee. In no event will the Company reimburse the
Grantee for any taxes that may be imposed on the Grantee as result of Section
409A.

 

11.     Suspension of Exercisability. If at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the SARs upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory authority, is necessary or
desirable as a condition of the exercise of SARs hereunder, this SAR may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

12.     No Rights of Stockholder. Neither the Grantee (nor any transferee) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares covered by this SAR.

 

13.     Successors and Assigns. The Company may assign any of its rights under
the Agreement to single or multiple assignees, and this Agreement shall inure to
the benefit of the successors and assigns of the Company. The rights and
obligations of the Grantee under this Agreement may be assigned only with the
prior written consent of the Company.

 

14.     No Effect on Employment. The Grantee’s employment with the Company and
any parent of the Company or Subsidiary is on an at-will basis only, subject to
the provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Grantee, nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue to be employed by the
Company or any parent of the Company or Subsidiary or shall interfere with or
restrict in any way the rights of the Company or the employing parent of the
Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
parent of the Company or Subsidiary employing the Grantee.

 

15.     Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.

-5-



16.     Maximum Term of SAR. Notwithstanding any other provision of this
Agreement, this SAR is not exercisable after the Expiration Date.

 

17.     Non-Competition. The Grantee agrees that, during the Restraint Period
(as defined below), for any reason, the Grantee will not engage in any
Competitive Act within the Non-Compete Area. For purposes of this Agreement,
“Competitive Act” (independently and collectively) shall mean any direct or
indirect instance of (a) the development, marketing or selling of, or assisting
others to develop, market or sell, research and/or advisory services in the
areas of information technology, supply chain management, and/or digital
marketing, regardless of the manner in which such research and/or advisory
services are provided, or (b) the solicitation, directly or indirectly, of the
Company’s clients or known prospects for the purposes of developing, digital
marketing or selling the products or services referred to in clause (a), by the
Grantee (whether as a consultant, analyst, sales person, independent contractor,
agent, independent business venturer, partner, member, employee or otherwise).
“Non-Compete Area” shall mean any jurisdiction or location in which the Company
conducts business or has clients or prospects, including Europe, North America,
the USA, the United Kingdom, Australia, Asia, Asia-Pacific & Japan, Middle East,
Central and South America, or Africa. “Restraint Period” shall mean the period
of three (3) years following the last date on which any SARs vest. During the
Restraint Period, the Grantee will notify (in writing and not less than 72 hours
in advance) the Company’s General Counsel if he or she intends to become an
employee or other service provider of any entity other than the Company (for
example, but not by way of limitation, as an employee, consultant, analyst,
sales person, independent contractor, agent, independent business venturer,
partner or member). The Grantee agrees that the restrictions in this Paragraph
17 will apply as if they consisted of several separate, independent and
cumulative covenants and restraints. Employee further agrees that if any
separate covenant and restraint described in this Paragraph 17 is unenforceable,
illegal or void, that covenant and restraint is severed and the other covenants
and restraints remain in full force and effect. It will not be a violation of
this Agreement for the Grantee to take an accounting and finance position with
an entity that derives a portion (but less than a majority) of its revenues from
Competitive Acts, provided that the Grantee does not engage in sales, marketing,
development, operational or strategic activities related to such Competitive
Acts and or the portion of the New Entity related thereto. It also will not be a
violation of this Agreement for the Grantee to take a senior executive position
with an entity (the “New Entity”) so long the New Entity itself does not engage
in any Competitive Act, it being understood that affiliated corporations of the
New Entity may engage in Competitive Acts but only if both the group of
affiliated entities that includes the New Entity derives less than a majority of
its revenues from Competitive Acts and the Grantee does not engage in any sales,
marketing, development, operational or strategic activities related to such
Competitive Acts. Notwithstanding the foregoing, during the final eighteen (18)
months of the Restraint Period, only the following entities and their successors
will be deemed to be engaged in Competitive Acts: Forrester, IDG (inclusive of
IDC), Informa (inclusive of Ovum and Datamonitor), The Advisory Board Company
(ABCO), IHS/Markit, Info-Tech Research, ISG (Information Services Group), The
451 Group (inclusive of Yankee, Uptime Research, etc.), eMarketer, Sirius
Decisions, G2Crowd, TechTarget, Apptio, Accenture, UBM, Hackett Group and
TrustRadius; provided, however, that the Company may modify the foregoing list
of entities considered to be engaging in Competitive Acts at any time upon at
least thirty (30) days’ written notice to the Grantee.

-6-



Grantee acknowledges that the time, geographic and scope limitations of his/her
obligations set forth herein are fair and reasonable in all respects, especially
in light of the international scope and nature of the Company’s business, and
that Grantee will not be precluded from gainful employment if he/she is
obligated not to compete with the Company or solicit its customers or others
during the Restraint Period and within the Non-Compete Area as described above.
In the event of Grantee’s breach or violation of the above restrictions, or good
faith allegation by the Company of his/her breach or violation of the above
restrictions, the Restraint Period shall be tolled until such breach or
violation, or dispute related to an allegation by the Company that Grantee has
breached or violated the above restrictions, has been duly cured or resolved, as
applicable. Grantee understands that any breach or threatened breach of the
above restrictions will cause irreparable injury and that money damages will not
provide an adequate remedy therefor and Grantee hereby consents to the issuance
of an injunction without posting of a bond.

 

18.     Non-Solicitation and No-Hire. The Grantee agrees that for the duration
of the Restraint Period, the Grantee shall not directly or indirectly solicit,
induce, hire, recruit or encourage any of the Company’s employees, agents or
contractors to leave their employment or engagement with the Company, whether on
the Grantee’s own behalf or on behalf of any other person or entity. General
mass solicitations of employment that are not directed at the Company or any
employee(s) of the Company shall not be prohibited by this Paragraph 18.

 

19.     Binding Agreement. Subject to the limitation on the transferability of
this SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

20.     Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions.

 

21.     Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.

 

22.     Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith (including, but not limited to, the determination of whether or not
any SARs have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

23.     Electronic Delivery and Acceptance. The Company, in its sole discretion,
may decide to deliver any documents related to Stock Appreciation Rights awarded
under the Plan or future Stock Appreciation Rights that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate

-7-



in the Plan through any on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

24.     Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.

 

25.     Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

26.     Modifications to the Agreement; Clawback. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Grantee
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Grantee, to avoid imposition of any additional tax or income recognition
under Section 409A of the Internal Revenue Code of 1986, as amended, prior to
the actual payment of Shares pursuant to this SAR, provided that such revision
would not materially reduce the economic benefits provided or intended to be
provided under this Agreement. Additionally, this Agreement and the award made
hereunder shall be subject to any clawback policy which the Company may adopt
from time to time as required by law or otherwise.

 

27.     Amendment, Suspension, Termination. By accepting this SAR, the Grantee
expressly warrants that he or she has received an SAR to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

 

28.     Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:

 

“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other personal leave; or (ii) transfers between locations of the Company or
between the Company and any parent, Subsidiary or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under applicable laws, rules or regulations, or unless the
Committee has otherwise expressly provided for different treatment with respect
to this Agreement, (x) no such leave may exceed ninety (90) days, and (y) any
vesting shall cease on the ninety-first (91st) consecutive date of any leave of
absence during which your employment relationship

-8-



is deemed to continue and will not recommence until such date, if any, upon
which you resume service with the Company, its parent, Subsidiary or successor.
If you resume such service in accordance with the terms of the Company’s
military leave policy, upon resumption of service you will be given vesting
credit for the full duration of your leave of absence. Continuous employment
will be deemed interrupted and terminated for an Employee if the Grantee’s
weekly work hours change from full time to part time. Part-time status for the
purpose of vesting continuation will be determined in accordance with policies
adopted by the Company from time to time, which policies, if any, shall
supersede the determination of part-time status set forth in the Company’s
posted “employee status definitions”.

 

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

 

“Retirement” means termination of your employment in accordance with the
Company’s retirement policies, as in effect from time to time, if on the date of
such termination (i) you are at least 55 years old and your Continued Service
has extended for at least five (5) years, and (ii) the number of full years in
your age and your number of full years of Continued Service total at least 65.
By way of illustration, if you terminate your employment in accordance with the
Company’s retirement policies on your 63rd birthday after six (6) years of
Continued Service, your total would be 69 and your termination would be treated
as a Retirement; if your Continued Service had extended for only four (4) years,
your total would be 67 but your termination would not be treated as a Retirement
since you would not have met the minimum of five (5) years of Continued Service.

 

Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Agreement, which includes the Notice of Grant. Your acceptance of this
grant indicates your agreement and understanding that this grant is subject to
all of the terms and conditions contained in the Plan and this Award Agreement,
which includes the Notice of Grant and this Agreement.

 

In addition, by your acceptance of this Stock Appreciation Right grant and in
consideration of such grant, you hereby ratify and reaffirm the “Agreement
Regarding Certain Conditions of Employment” (the “Gartner Agreement”) previously
entered into between you and the Company, including but not limited to the
confidentiality and post-employment restrictions on competition set forth
therein, and/or you hereby agree to comply with all of the terms and conditions
of the Gartner Agreement, which is posted on the Global “Forms and Policies”
section of Gartner At Work, and is incorporated herein by this reference.

-9-